                                       RICHARD    AND      RICHARD
                                             ATTORNEYS AT LAW
                                           825 BRICKELL BAY DRIVE
                                            SEVENTEENTH FLOOR
                                              MIAMI, FLORIDA
                                                   33131

DENNIS RICHARD                                                                     PHONE (305) 374-6688
E-mail: dennis@richardandrichard.com




                                           September 6, 2019


VIA ECF

The Honorable Edgardo Ramos
United States District Court
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

         RE:        SEC v. Honig, et al., No. 1:18-cv-08175

Dear Judge Ramos:

        We represent Defendants Michael Brauser and Grander Holdings, Inc. (“Brauser”). We
write to request that we be permitted to attend the Pre-Motion Conference scheduled at 10:00 a.m.
on September 11, 2019 by telephone. Brauser’s co-counsel, James Sallah, will be attending in
person.

        Counsel for Plaintiff SEC and counsel for Defendant Ladd, the other parties involved in
this Pre-Motion Conference, have no objection to our request.

         Thank you for Your Honor’s consideration of this request.

                                                           Respectfully submitted,

                                                           /s/ Dennis A. Richard
                                                           DENNIS A. RICHARD


cc: Counsel of Record (via ECF)
